Affirmed and Opinion filed April 12, 2022.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00854-CV

                        FACEBOOK, INC., Appellant

                                       V.
                             JANE DOE, Appellee

                   On Appeal from the 334th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-69816

                                   OPINION

      In this interlocutory appeal, appellant Facebook, Inc., (“Facebook”)
challenges the denial of its special appearance in appellee Jane Doe’s (“Doe”)
lawsuit alleging that in 2012, after her abuser connected with her through
Facebook, she became a victim of sex trafficking. See Tex. Civ. Prac. & Rem.
Code Ann. § 51.014(7). In four issues that we address as two, Facebook argues the
trial court erred when it denied Facebook’s special appearance because (1) Texas
does not have general jurisdiction over Facebook, and (2) Texas does not have
specific jurisdiction over Facebook as to Doe’s claim. Because we conclude that
Doe established specific jurisdiction over Facebook in Texas, we affirm the trial
court’s denial of Facebook’s special appearance.

                                    I.    BACKGROUND

       Facebook is a social media company incorporated in Delaware with its
principal place of business in California. Facebook has also been registered to do
business in Texas as an online social-networking business since 2009.

       On October 1, 2018, Doe filed a lawsuit against Facebook alleging
negligence, gross negligence, and violations of Texas Civil Practice and Remedies
Code § 98.002.1 See id. § 98.002(a).2 Facebook filed a special appearance
challenging the trial court’s personal jurisdiction and a Rule 91a motion seeking
dismissal of all of Doe’s claims. See Tex. R. Civ. P. 91a.1 (“Except in a case
brought under the Family Code or a case governed by Chapter 14 of the Texas
Civil Practice and Remedies Code, a party may move to dismiss a cause of action
on the grounds that it has no basis in law or fact.”). Doe amended her petition,
adding claims for negligent undertaking and products liability, and filed responses
to Facebook’s special appearance and motion to dismiss.

       The trial court denied Facebook’s motion to dismiss on May 23, 2019, and
denied Facebook’s special appearance on October 7, 2019. On October 25, 2019,
Facebook filed a notice of appeal seeking review of the denial of its special

       1
          Doe’s lawsuit also included claims against the following defendants: Backpage.com,
LLC d/b/a Backpage; Carl Ferrer; Michael Lacey; James Larkin; John Brunst; America’s Inns,
Inc. d/b/a America’s Inn 8201 Southwest Fwy, Houston, Tx 77074; and Texas Pearl, Inc.
       2
         Section 98.002(a) of the Civil Practice and Remedies Code provides: “A defendant who
engages in the trafficking of persons or who intentionally or knowingly benefits from
participating in a venture that traffics another person is liable to the person trafficked, as
provided by this chapter, for damages arising from the trafficking of that person by the defendant
or venture.” Tex. Civ. Prac. & Rem. Code Ann. § 98.002(a).

                                                2
appearance. That same day, Facebook filed a petition for writ of mandamus in this
court, seeking to compel the district judge to set aside the order denying
Facebook’s Rule 91a motion to dismiss.

       This court denied Facebook’s mandamus petition. See In re Facebook, Inc.,
607 S.W.3d 839, 839 (Tex. App.—Houston [14th Dist.] 2020, orig. proceeding)
(per curiam). Facebook then filed petitions for writs of mandamus with the
Supreme Court of Texas involving the underlying case and two other cases, one in
the 334th District Court and another in the 151st District Court. Our court abated
this special appearance appeal pending resolution of the supreme court
proceedings. The supreme court granted Facebook’s petitions in part and denied in
part, directing the district court judges to dismiss Doe’s claims for negligence,
gross negligence, negligent undertaking, and products liability, but allowing her
statutory human-trafficking claim to proceed. See In re Facebook, Inc., 625
S.W.3d 80, 83, 98 (Tex. 2021) (orig. proceeding).3 We subsequently reinstated
Facebook’s appeal from the denial of its special appearance and are left to
determine whether Texas has personal jurisdiction over Facebook regarding Doe’s
statutory human-trafficking claim. See Tex. Civ. Prac. & Rem. Code Ann.
§ 98.002(a).




       3
          The Supreme Court of Texas directed the respondent district court judges to dismiss
Doe’s claims for negligence, gross negligence, negligent undertaking, and products liability
pursuant to § 230 of the Federal Communications Act because Doe “accused [Facebook] only of
‘providing neutral tools to carry out what may be unlawful or illicit’ communication by its
users.” In re Facebook, 625 S.W.3d 80, 98 (Tex. 2021) (orig. proceeding) (emphasis in original)
(quoting Fair Hous. Council of San Fernando Valley v. Roommates.com, LLC, 521 F.3d 1157,
1169 (9th Cir. 2008) (en banc) (op. on reh’g)); see 47 U.S.C. § 230. The Supreme Court of Texas
did not direct the respondent district court judges to dismiss Doe’s statutory sex trafficking claim
because this claim “is predicated on allegations of Facebook’s affirmative acts encouraging
trafficking on its platforms.” In re Facebook, 625 S.W.3d at 98.

                                                 3
A. DOE’S LIVE PLEADING

      In her live pleading, Doe alleges that Facebook “has long viewed its
company mission to connect people in order to create profit.” Facebook “uses the
detailed information it collects and buys on its users to direct users to persons they
likely want to meet,” thereby facilitating human trafficking by identifying potential
targets like Doe and connecting traffickers with those individuals. Facebook also
“uses algorithms to categorize users into micro-targetable groups” to enable
marketers to reach people based on a variety of factors.

      Doe alleges, in conjunction with other allegations, that: Facebook is a social-
networking business that provides social-networking services; Facebook targets
customers and businesses in Texas; Facebook has millions of users in Texas on its
platform; Facebook’s social-media website allows users to create personalized
webpages that contain information about themselves, including identifying
information, photographs, videos, interests, recent activities, and links to content
from other websites; Facebook collects data on its users’ activities through the
website, including but not limited to information regarding contact and group
associations, content that users post and interact with, and use of third party
websites; Facebook accessed user information of Texas residents and provided that
information to third party marketing companies; Facebook sells information
collected by Texas residents to third party vendors; Facebook allows advertisers to
use data gathered from Facebook’s proprietary software to target specific
customers and demographics; using proprietary algorithms, Facebook generates
targeted   recommendations     for   each       user,   promoting   content,   websites,
advertisements, users, groups, and events that may appeal to a user based on their
usage history; each Facebook user has a personalized experience on Facebook and
no two users have the same exact experience; Facebook sends advertisements to

                                            4
Texas customers and advertises its services to Texas customers; Facebook derives
substantial revenue from Texas; Facebook hires employees in Texas and targets
potential employees in Texas, including but not limited to “managers, moderators,
accountants, design specialist, IT support, lawyers, clerks, receptionists, financial
advisors, insurance companies, sanitation engineers, purchasing agents, leasing
agents, human resources specialists, and other employees who are integral to
Facebook’s operations throughout Texas and the United States”; one of the largest
target segments for advertisers on Facebook is children between thirteen and
seventeen years old; Doe was a Facebook user in Texas from the age of thirteen to
seventeen years old; Facebook profits off advertisements directed towards minors
in Texas on its platform; and “Facebook marketed its platform in Texas and
actively sought out Texas as a marketplace for its platform (i.e. product).”
Facebook did not deny any of these allegations in its special appearance.4

       Doe alleged that she was “entrapped” into sex trafficking by a man that
connected with her on Facebook’s platform when she was fifteen years old. Doe’s
abuser had several friends in common with Doe and messaged her through
Facebook’s messaging systems. Doe alleged that Facebook knew of the dangers of
sex trafficking and did not warn her of the dangers of sex trafficking on Facebook
or of signs of sex traffickers on Facebook. Doe further alleged that her abuser’s
account contained “warning signs of human trafficking”; that the nature of the
messages she received from her abuser contained “red flags” that Facebook should

       4
          At oral argument before this court, Facebook argued that it does not provide
information on Facebook users to outside third parties and that, in 2012, the only office
Facebook operated in Texas was an Austin location with seven employees. However, it was
Facebook’s burden to negate these allegations by Doe in its special appearance. See Kelly v. Gen.
Interior Const., Inc., 301 S.W.3d 653, 658–59 (Tex. 2010); Am. Type Culture Collection, Inc. v.
Coleman, 83 S.W.3d 801, 807 (Tex. 2002); Touradji v. Beach Cap. P’ship, L.P., 316 S.W.3d 15,
23 (Tex. App.—Houston [14th Dist.] 2010, no pet.). Facebook failed to do so. Thus, we must
accept these allegations as true. See Kelly, 301 S.W.3d at 658–59; Touradji, 316 S.W.3d at 23.

                                               5
have recognized as grooming behavior; and that should have alerted Facebook that
Doe was in danger. “To date, Facebook has taken no reasonable steps to mitigate
the use of Facebook by sex traffickers or exploiters using its platform.”

      As to Doe’s claim against Facebook for violating § 98.002, Doe’s petition
stated that she “incorporates each foregoing allegation.” Doe further stated that
“Facebook had a duty not to knowingly benefit from trafficking of persons” and
that Facebook breached this duty “by knowingly facilitating the sex trafficking of
Doe.” Doe stated that Facebook facilitated the sex trafficking of Doe by:

      a. Increasing profits by not using advertising space for public service
         announcements regarding the dangers of entrapment, grooming,
         and recruiting methods used by sex traffickers on Facebook;
      b. Increasing profit margins due to lower operations cost of not
         implementing mandatory public service announcements for those
         who sign up for Facebook regarding the dangers of entrapment and
         grooming used by sex traffickers on Facebook;
      c. Increasing profit margins due to lower operation costs by not
         having to hire human trafficking experts to coordinate Facebook’s
         awareness campaign regarding the dangers of entrapment and
         grooming used by sex traffickers on Facebook;
      d. Raising advertising fees by extending its “user base” to include sex
         traffickers by not engaging in a public service awareness campaign
         regarding the dangers of entrapment and grooming used by sex
         traffickers on Facebook;
      e. Increasing profit margins due to lower operation cost by not
         implementing safeguards requiring verification of the identity of
         all users on Facebook;
      f. Increasing profit margins as a result of continued customer loyalty
         and therefore increased “user” numbers used to extract higher
         advertiser fees by creating a breeding ground for sex traffickers to
         stalk and entrap victims[; and]
      g. The “per user” profit gained from King Kid, which is estimated
         yearly by Facebook as the financial value of each Facebook user.

      Doe stated that “Facebook has received financial benefits as a result of these
acts and omissions by continuing to facilitate human trafficking and the sexual
                                          6
exploitation of minors.”

B. FACEBOOK’S SPECIAL APPEARANCE

      In its special appearance, Facebook argued that Doe could not establish that
Texas has either general or specific jurisdiction over Facebook. Facebook argued
that it is not subject to specific jurisdiction in Texas because Doe’s claims “arise
from alleged omissions that took place outside of Texas, if at all[.]”According to
Facebook, “there is no connection—much less a substantial connection—between
Facebook’s contacts with Texas and the operative facts alleged in the First
Amended Petition.” Facebook based this argument on the fact that, in 2012, its
user operations and global safety teams, its global policy management team, and
all members of Facebook’s management team overseeing Facebook’s global
operations were located outside of Texas. In support of its special appearance,
Facebook attached the affidavit of Michael Duffey, an eDiscovery and Litigation
Project Lead in Facebook’s legal department, as well as versions of its user
agreement from 2009 through 2019.

      Doe filed a response to Facebook’s special appearance and Facebook filed a
reply. In its reply, Facebook again argued that Doe did not connect Facebook’s
purposeful activity in Texas to her claimed injury. Facebook further argued that
operating a website accessible in Texas cannot be a purposeful contact as a matter
of law, alleged failures to act are not purposeful contacts as a matter of law, and
the stream-of-commerce-plus test does not apply because Facebook is not a
tangible product.

C. TRIAL COURT’S RULING

      On October 7, 2019, the trial court denied Facebook’s special appearance
without issuing findings of fact and conclusions of law. Facebook timely appealed.


                                         7
                                  II.   DISCUSSION

       In two issues, Facebook argues that the trial court lacked general and
specific jurisdiction over it.

A.     STANDARD OF REVIEW

       Whether a court has personal jurisdiction over a nonresident defendant is a
question of law we review de novo. Moncrief Oil Int’l, Inc. v. OAO Gazprom, 414
S.W.3d 142, 150 (Tex. 2013). The plaintiff bears the initial burden of pleading
allegations sufficient to confer jurisdiction. Luciano v. SprayFoamProducts.com,
LLC, 625 S.W.3d 1, 8 (Tex. 2021). The burden then shifts to the defendant to
negate all bases of jurisdiction in the allegations. Id. Because the plaintiff defines
the scope and nature of the lawsuit, the defendant’s corresponding burden to negate
jurisdiction is tied to the allegations in the plaintiff’s pleading. Kelly v. Gen.
Interior Const., Inc., 301 S.W.3d 653, 658 (Tex. 2010).

       The defendant can negate jurisdiction on either a factual or legal basis.
       Factually, the defendant can present evidence that it has no contacts
       with Texas, effectively disproving the plaintiff’s allegations. The
       plaintiff can then respond with its own evidence that affirms its
       allegations, and it risks dismissal of its lawsuit if it cannot present the
       trial court with evidence establishing personal jurisdiction. Legally,
       the defendant can show that even if the plaintiff’s alleged facts are
       true, the evidence is legally insufficient to establish jurisdiction . . . .
Id. at 659 (footnotes omitted).

B.     APPLICABLE LAW

       A court must have personal jurisdiction over the parties to issue a binding
judgment. Luciano, 625 S.W.3d at 7–8. “A defendant’s contacts with the forum
can give rise to either general or specific jurisdiction.” Id. at 8 (citing Spir Star AG
v. Kimich, 310 S.W.3d 868, 872 (Tex. 2010)). If a nonresident defendant’s
affiliations with the state are so “continuous and systematic” as to render it
                                            8
essentially at home in the forum state, then a court has general jurisdiction over
that nonresident defendant. Daimler AG v. Bauman, 571 U.S. 117, 127 (2014);
Luciano, 625 S.W.3d at 8; TV Azteca v. Ruiz, 490 S.W.3d 29, 37 (Tex. 2016). “By
contrast, specific jurisdiction ‘covers defendants less intimately connected with a
State, but only as to a narrower class of claims.’” Luciano, 625 S.W.3d at 8
(quoting Ford Motor Co. v. Mont. Eighth Jud. Dist. Ct., 141 S. Ct. 1017, 1024
(2021)).

      “Texas courts may assert personal jurisdiction over a nonresident if (1) the
Texas long-arm statute authorizes the exercise of jurisdiction and (2) the exercise
of jurisdiction is consistent with federal due-process guarantees.” Id. (citing TV
Azteca, 490 S.W.3d at 36); see BMC Software Belg., N.V. v. Marchand, 83 S.W.3d
789, 795 (Tex. 2002) (noting that the Texas long-arm statute “permits Texas courts
to exercise jurisdiction over nonresident defendants that ‘does business’ in Texas,
and the statute lists some [non-exclusive] activities that constitute ‘doing
business.’” (citing Tex. Civ. Prac. & Rem. Code Ann. § 17.042))). “Consistent
with federal due-process protections, a state may assert personal jurisdiction over a
nonresident defendant only if the defendant has established ‘minimum contacts’
with the forum state such that maintenance of the suit does not offend ‘traditional
notions of fair play and substantial justice.’” Luciano, 625 S.W.3d at 8 (quoting
Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)); see All Star Enter., Inc. v.
Buchanan, 298 S.W.3d 404, 411 (Tex. App.—Houston [14th Dist.] 2009, no pet.).
Specific jurisdiction through minimum contacts with the forum state is established
when the defendant (1) purposefully avails itself of the privilege of conducting
activities in the forum state, and (2) the lawsuit arises or relates to the defendant’s
contacts with the forum. Luciano, 625 S.W.3d at 8–9.



                                          9
      1. Purposeful Availment

      The touchstone of jurisdictional due process is purposeful availment. Id. at
9. “There must be ‘some act by which the defendant purposefully avails itself of
the privilege of conducting activities within the forum State, thus invoking the
benefits and protections of its laws.’” Id. (quoting Hanson v. Denckla, 357 U.S.
235, 253 (1958)). “Where the defendant has ‘deliberately’ engaged in significant
activities within a state, he ‘manifestly has availed himself of the privilege of
conducting business there.’” Id. (quoting Burger King Corp. v. Rudzewicz, 471
U.S. 462, 475–76 (1985)). “And because such activities are shielded by the
‘benefits and protections’ of the forum’s laws, it is ‘presumptively not
unreasonable to require him to submit to the burdens of litigation in that forum as
well.” Id. (citing Burger King Corp., 471 U.S. at 475–76).

      When analyzing the defendant’s contacts, courts consider the quality and
nature of the contacts. Moncrief Oil, 414 S.W.3d at 151; Retamco Oper., Inc. v.
Republic Drilling Co., 278 S.W.3d 333, 339 (Tex. 2009); see, e.g., TV Azteca, 490
S.W.3d at 43–52. A nonresident defendant does not need to have offices or
employees in a forum state to purposefully avail itself of the forum. Luciano, 625
S.W.3d at 9 (citing Michiana Easy Livin’ Country, Inc. v. Holten, 168 S.W.3d 777,
785 (Tex. 2005)). But, the operation of a sales and distribution network, or the
directing of marketing efforts to the forum State in the hope of soliciting sales, may
render a nonresident defendant subject to the State’s jurisdiction in disputes arising
from that business. Id. Alternatively, contacts that are fortuitous and attenuated do
not satisfy the purposeful-availment standard. Id.

             a. Analysis

      Doe’s unchallenged allegations establish that Facebook does substantial
business in Texas; serves the market for its social-networking website in Texas
                                         10
through its employees and offices in Texas; markets its social-networking website
in Texas; seeks new users in Texas; accesses and generates substantial profits from
Texans’ data; and purposefully directs tailored advertisements to each Texas user,
of which there are millions. We conclude that the unchallenged allegations in
Doe’s pleading establish that Facebook purposefully avails itself of the privilege of
conducting its social-networking business in Texas. See Ford Motor Co., 141 S.
Ct. at 1026; Luciano, 625 S.W.3d at 9–10; TV Azteca, 490 S.W.3d at 51–52.

      2.     Nexus

             a. Applicable Law

      The second prong of personal jurisdiction is “relatedness.” Luciano, 625
S.W.3d at 14 (citing Bristol-Myers Squibb Co. v. Superior Ct. of Cal., S.F. Cnty.,
137 S. Ct. 1773, 1780 (2017)); see Bristol-Myers Squibb Co., 137 S. Ct. at 1781
(“When there is no such connection, specific jurisdiction is lacking regardless of
the extent of a defendant’s unconnected activities in the State.”). “Despite a
nonresident defendant’s flood of purposeful contacts with the forum state, the
exercise of specific jurisdiction is prohibited if ‘the suit’ does not ‘aris[e] out of or
relat[e] to the defendant’s contacts with the forum.” Luciano, 625 S.W.3d at 14
(emphasis in original). “This so-called relatedness inquiry defines the appropriate
‘nexus between the nonresident defendant, the litigation, and the forum.’” Id.
(quoting Moki Mac, 221 S.W.3d at 579).

      The relatedness prong does not require a causal connection. Ford Motor Co.,
141 S. Ct. 1022. Instead, the relatedness inquiry demands only that the suit “arise
out of or relate to the defendant’s contacts with the forum.” Id. at 1026 (“[W]e
have never framed the specific jurisdiction inquiry as requiring proof . . . that the
plaintiff’s claim came about because of the defendant’s in-state conduct.”); see
Luciano, 625 S.W.3d at 15–18. “[S]pecific jurisdiction requires us to analyze
                                           11
jurisdictional contacts on a claim-by-claim basis.” Moncrief Oil, 414 S.W.3d at
150.

             b. Analysis

       Facebook argues that the relevant policies and decisions at issue in Doe’s
lawsuit were made outside of Texas, and thus, Doe’s lawsuit is not connected to
Facebook’s contacts with Texas. However, a causal connection is not required for
specific personal jurisdiction. See Ford Motor Co., 141 S. Ct. at 1026. Instead, the
relatedness inquiry demands only that the suit arise out of or relate to the
defendant’s contact with the forum. Id.

       Here, Doe alleged that: she was a Facebook user between the age of thirteen
and seventeen years old and was fifteen years old in 2012; she was a victim of sex
trafficking by an individual who connected with her through Facebook;
Facebook’s system enabled Doe’s traffickers to target her; Facebook knew sex-
trafficking occurred on its platform; Facebook knew that Doe was in danger and a
likely target for sex trafficking; and Facebook profited from her exploitation
through the use of its social-networking platform. Doe further alleged            that
Facebook “creat[ed] a breeding ground for sex traffickers to stalk and entrap
victims”; “knowingly aided, facilitated[,] and assisted sex traffickers, including the
sex trafficker who recruited Jane Doe from Facebook” and “knowingly benefitted”
from the sex trafficking activity; “Facebook has assisted and facilitated the
trafficking of Jane Doe and other minors on Facebook”; and that Facebook “uses
the detailed information it collects and buys on its users to direct users to persons
they likely want to meet” and, “[i]n doing so, . . . facilitates human trafficking by
identifying potential targets, like Jane Doe, and connecting traffickers with those
individuals.” In re Facebook, 625 S.W.3d at 97–98.

       Doe’s cause of action for violation of § 98.002 is based on her use of
                                          12
Facebook’s social-networking platform and Facebook’s actions related to the
operation of its social-networking platform. See Tex. Civ. Prac. & Rem. Code Ann.
§ 98.002; In re Facebook, 625 S.W.3d at 96–97. Therefore, we conclude that
Doe’s suit arises from or relates to Facebook’s contacts with Texas. See Ford
Motor Co., 141 S. Ct. at 1022 (“[W]hen a company like Ford serves a market for a
product in a State and that product causes injury in the State to one of its residents,
the State’s courts may entertain the resulting suit.”); Luciano, 625 S.W.3d at 17
(“It is sufficient that SprayFoam intended to serve a Texas market for the
insulation that the Lucianos allege injured them in this lawsuit.”).

      3. Fair Play & Substantial Justice

      “Once minimum contacts have been established, we must still consider
whether, for other reasons, exercising jurisdiction over the nonresident defendant
would nevertheless run afoul of ‘traditional notions of fair play and substantial
justice.’” Luciano, 625 S.W.3d at 18 (quoting Int’l Shoe, 326 U.S. at 316; TV
Azteca, 490 S.W.3d at 55)). “Only in rare cases, however, will the exercise of
jurisdiction not comport with fair play and substantial justice when the nonresident
defendant has purposefully established minimum contacts with the forum state.”
Id. (quoting Spir Star, 310 S.W.3d at 878); TV Azteca, 490 S.W.3d at 55.

      We consider the nonresident defendant’s contacts in light of (1) the
      burden on the defendant; (2) the interests of the forum state in
      adjudicating the dispute; (3) the plaintiff’s interest in obtaining
      convenient and effective relief; (4) the interstate judicial system’s
      interest in obtaining the most efficient resolution of controversies; and
      (5) the shared interest of several states in furthering fundamental
      substantive social policies.
Luciano, 625 S.W.3d at 18–19.

      Facebook does not argue that exercising jurisdiction over it would offend
traditional notions of fair play and substantial justice or create an undue burden.

                                          13
“[T]o the extent that a corporation exercises the privilege of conducting activities
within a state, it enjoys the benefits and protection of the laws of that state.” Id. at
19 (quoting Int’l Shoe, 326 U.S. at 319). “Exercise of that privilege may give rise
to obligations, such as responding to suit, which cannot be said to be undue.” Id.

      As noted, Doe’s unchallenged allegations in her live pleading established
that Facebook has exercised the privilege of doing substantial business within
Texas and enjoys the benefits and protections of the laws of Texas; thus, the
burden on Facebook to defend Doe’s suit is not undue. See id.

      Further, Texas has a strong interest in protecting citizens of the State by
exercising jurisdiction over these types of claims. See Tex. Civ. Prac. & Rem.
Code Ann. § 98.002(a); Luciano, 625 S.W.3d at 19 (“[B]y virtue of the
Legislature’s enactment of the Deceptive Trade Practices Act, the statutory source
of one of the Lucianos’ claims, Texas has demonstrated a special interest in
protecting its citizens from the sort of activity alleged here.”).

      Finally, Facebook does not argue that Doe’s claims against the other parties
have been dismissed. Texas is where the alleged sex trafficking occurred, where
Doe resides, and where the majority of the witnesses are located. See Luciano, 625
S.W.3d at 19; TV Azteca, 490 S.W.3d at 56. Adjudicating Doe’s claims against all
defendants in one forum provides the most efficient means for resolving this
controversy. See TV Azteca, 490 S.W.3d at 56; Moncrief Oil, 414 S.W.3d at 155;
Spir Star, 310 S.W.3d at 879. We conclude that the exercise of personal
jurisdiction over Facebook in this case does not offend traditional notions of fair
play and substantial justice.

      4. Summary

      We conclude that Texas has specific personal jurisdiction over Facebook as


                                           14
to Doe’s § 98.002 claim. We overrule Facebook’s issues on appeal.5

                                     2. CONCLUSION

       We affirm the trial court’s denial of Facebook’s special appearance.




                                    /s/    Margaret “Meg” Poissant
                                           Justice



Panel consists of Chief Justice Christopher and Justices Spain and Poissant.




       5
          Because our conclusion that Texas has specific personal jurisdiction over Facebook is
dispositive, we need not address Facebook’s other arguments on appeal. See Tex. R. App. 47.1.

                                              15